Case 3:20-cr-00095-BJD-MCR Document 47 Filed 05/25/21 Page 1 of 1 PageID 312


                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

UNITED STATES OF AMERICA               CASE NO. 3:20-cr-95(S1)-BJD-MCR
v.
RICHARD EVERETT CAMP, JR.

Counsel for Government:                        Counsel for Defendant:
Bonnie Glober                                  Curtis Fallgatter
Frank Talbot
Mai Tran

                    HONORABLE BRIAN J. DAVIS
                  UNITED STATES DISTRICT JUDGE

Courtroom Deputy: Chloe Swinton           Court Reporter: Shelli Kozachenko
U.S. Probation: Joshua Blakely


                              CLERK’S MINUTES

PROCEEDINGS OF: SENTENCING

Plea previously accepted.

Defendant adjudged guilty on Count(s) One, Two, and Three of the
Superseding Information

Defense Witnesses: Jason Losco, Daniel Walsh, Richard Camp, Sr.,

Defendant’s Ore Tenus Motion to Seal Exhibit 4 is GRANTED.

Defense Exhibits: 1, 2, 3, 4(under seal), 5

Court’s Exhibit: 1(letter)

The sentencing is continued until further Order of the Court.

Defendant is remanded to the custody of the U.S. Marshal to await sentencing.


Date: May 25, 2021
Time: 9:04 a.m.– 11:25 a.m.
Total: 2 Hours, 21 Minutes
